Title: From John Adams to Samuel Adams, 23 February 1780
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Paris Feby. 23d. 1780
     
     You will see by the public Papers, that your Committee of Correspondence is making greater progress in the World, and doing greater things in the political World than the Electrical Rod ever did in the Physical. Ireland and England have adopted it, but mean Plagiaries as they are, they do not acknowledge who was the Inventor of it.
     Mr. Lee and Mr. Izard will go with this Letter in the Alliance, and probably go to Boston. They will be able to inform You of every thing of a public Nature, much better than I can do, as I have scarcely had Opportunity to look about me as Yet. They will give You few Hopes of Peace, at least very speedily.
     The Associations of Counties and Committees of Correspondence in England, are very ominous to our old Acquaintances, the Refugees, as they attack unmerited Pensions in the first place—but they must do greater things than distressing these Gentry. They must necessarily produce great Commotions in the Nation. The Speakers of these Meetings go great Lengths, some of them openly justifying and applauding the Americans, and others even applauding France and Spain for stepping in to our Assistance.
     The Court here seems determined more than ever, to pursue the War with Vigour, especially by Sea, and above all in the American Seas. They have already sent seventeen Ships of the Line under M. de Guichen to reinforce M. de la Motte Piquette, and seven others are preparing at Brest. They are sending out Cloathing and Arms for fifteen thousand Men for our Army, and seem confident that the next Campaign will be better than the last. I hope the Spirit of Privateering among Us will increase, because I think this is the Way, in which we can do the most Service to the Common Cause.
     I hope You will be so good as to inform me of what passes, particularly what progress the Convention makes in the Constitution. I assure You it is more comfortable making Constitutions in the dead of Winter at Cambridge or Boston, than sailing in a leaky Ship, or climbing on foot or upon Mules over the Mountains of Gallicia and the Pyranees. My Respects to Mrs. A. and Miss H., and believe me your Friend and Servant.
     
      John Adams
     
    